 

Exhibit 10.5

FIRST AMENDMENT

TO

SUBURBAN PROPANE RETIREMENT SAVINGS & INVESTMENT PLAN

Pursuant to Article XI of the Suburban Propane Retirement Savings & Investment
Plan effective January 1, 2013, said Plan is amended, effective as of January 1,
2015, as follows:

FIRST:Article VI  of the Plan is restated in its entirety, as attached hereto.

SECOND:In all other respects, the Plan is ratified and approved.

IN WITNESS WHEREOF, the duly authorized Members of the Benefits Administration
Committee have adopted this amendment this ____ day of _________________, 2015.

 

 

 

 

Michael M. Keating

 

Steven C. Boyd

 

 

 

 

 

 

 

 

 

A. Davin D’Ambrosio

 

Sandra N. Zwickel

 

 

 

 

 

 

 

 

 

Michael Kuglin

 

Mark Weinberg

 



--------------------------------------------------------------------------------

 

ARTICLE VI ‑ COMMENCEMENT OF BENEFITS

6.01 General:  Subject to the provisions of Section 6.02, unless the Participant
elects otherwise, distribution of each Participant’s benefits shall begin not
later than the 60th day following the close of the Plan Year in which the latest
of the following occurs:

(a) The Participant attains age 65 or his Normal Retirement Age, if earlier,

(b) There occurs the 10th anniversary of the Participant’s Date of
Participation, or

(c) The Participant terminates his employment with the Employer.

Notwithstanding the foregoing, the failure of a Participant and/or his spouse,
if spousal consent is required, to consent to a distribution while a benefit is
immediately distributable shall be deemed to be an election to defer
commencement of payment of such benefit.

6.02 Required Commencement Date:  As to any Participant who is a Five Percent
Owner, as defined in Section 1.16, during the Plan Year ending in the calendar
year in which the Participant attains age 70-1/2, distribution of benefits shall
begin not later than the first day of April following the calendar year in which
the Participant attains age 70-1/2, which date shall be the Participant’s
“required commencement date.”  Once distribution has begun to a Five Percent
Owner pursuant to this Section 6.02, such distribution must continue even if the
Participant ceases to be a Five Percent Owner in a subsequent year.  

Except with respect to a Participant who is a Five Percent Owner and except as
provided in Section 6.03, distribution of benefits shall begin not later the
first day of April of the calendar year following the later of the calendar year
in which the Participant attains age 70-1/2, or the calendar year in which the
Participant retires, which date shall be the Participant’s “required
commencement date.”

6.03 TEFRA Section 242(b)(2) Election:  Notwithstanding the foregoing, if the
Participant had accrued a benefit under the plan as of December 31, 1983, and
executed a distribution designation (“Section 242(b)(2) election”) prior to
January 1, 1984, the Trustee shall distribute the Participant’s benefits in
accordance with the commencement date specified in that designation, provided
that the distribution designation specifies the time at which distribution will
commence, the period over which distributions will be made, and, in the case of
a distribution by reason of death, the beneficiaries of the Participant, listed
in order of priority, and provided, further, that such designation has not been
revoked or modified after December 31, 1983.  For purposes of the foregoing and
except as otherwise provided by law, such a distribution designation shall not
be deemed to have been modified except by affirmative action by the Participant.

If any designation to which Section 6.03 refers is revoked, any subsequent
distribution must satisfy the requirements of Code Section 401(a)(9) and the
regulations issued thereunder.  If such a designation is revoked subsequent to
the date which otherwise would have been the Participant’s required commencement
date, the Trustee must distribute, by the end of the calendar year following the
calendar year in which the revocation occurs, the total amount not yet
distributed which would have been distributed, but for the Section 242(b)
designation, in

VI-1

--------------------------------------------------------------------------------

 

order to satisfy Code Section 401(a)(9) and the regulations issued
thereunder.  The mere substitution or addition of a beneficiary under the
designation will not be considered to be a revocation of the designation,
provided that such substitution or addition does not alter the period over which
distributions are to be made under the designation, directly or indirectly, such
as by altering the relevant measuring life.

 

6.04 Required Minimum Distributions:

(a) General Rules:  The provisions of this Section 6.04 will apply for purposes
of determining required minimum distributions for calendar years beginning after
December 31, 2002, and will be applied in accordance with the Treasury
regulations under Code Section 401(a)(9); provided, however, that distributions
may be made, pursuant to Section 6.03, in accordance with a valid Section
242(b)(2) election.  Distribution of the Participant's entire interest will be
made or commenced no later than the Participant's required commencement date, as
provided in Section 6.02.

(b) Death of Participant Before Distributions Begin:  If the Participant dies
before distributions begin, distribution of the Participant's entire interest
will be made or commenced as follows:

(i) If the Participant's surviving spouse is the Participant's sole designated
beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2, if later.

(ii) If the Participant's surviving spouse is not the Participant's sole
designated beneficiary, then distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died, and, the amount payable to each beneficiary
will be distributed, at the election of that beneficiary, either (A) by December
31 of the calendar year containing the fifth anniversary of the Participant's
death  or (B) over the life of such beneficiary or over a period not extending
beyond the life expectancy of such beneficiary.

 

(iii) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant's death, the Participant's entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant's death.

(iv) If the Participant's surviving spouse is the Participant's sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 6.04(b), other than
Section 6.04(b)(i), will apply as if the surviving spouse were the Participant.

For purposes of this Section 6.04(b) and Section 6.04(e), unless Section
6.04(b)(iv) applies, distributions are considered to begin on the Participant's
required beginning date. If Section 6.04(b)(iv)  applies, distributions are
considered to begin on the date on which the Plan is required to begin making
distributions to the surviving spouse under Section 6.04(b)(i). If distributions
under an annuity purchased from an insurance company irrevocably

VI-2

--------------------------------------------------------------------------------

 

commence to the Participant before the Participant's required beginning date (or
to the Participant's surviving spouse before the date on which the Plan is
required to begin making distributions to the surviving spouse under section
6.04(b)(i)), the date distributions are considered to begin is the date
distributions actually commence.

(c) Forms of Distribution:  Unless the Participant's interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year, distributions will be made in accordance with Sections 6.04(d) and
6.04(e). If the Participant's interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Section 401(a)(9) of the Code and applicable
Treasury regulations.

(d) Required Minimum Distributions During Lifetime of Participant:  During the
Participant's lifetime, the minimum amount that will be distributed for each
distribution calendar year is the lesser of:

(i) the quotient obtained by dividing the Participant's account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Participant's age as of the
Participant's birthday in the distribution calendar year; or

(ii) if the Participant's sole designated beneficiary for the distribution
calendar year is the Participant's spouse, the quotient obtained by dividing the
Participant's account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)‑9 of the Treasury regulations, using the
Participant's and spouse's attained ages as of the Participant's and spouse's
birthdays in the distribution calendar year.  

The required minimum distributions, as determined in accordance with this
Section 6.04(d), shall begin with the first distribution calendar year and
continue through the distribution calendar year that includes the Participant's
date of death.

(e) Required Minimum Distributions After Death of Participant:

(i) Death On or After Date Distributions Begin:

(A) Participant Survived by Designated Beneficiary.  If the Participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant's
designated beneficiary, determined as follows:

(1) The Participant's remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year,

(2) If the Participant's surviving spouse is the Participant's sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated

VI-3

--------------------------------------------------------------------------------

 

for each distribution calendar year after the year of the Participant's death,
using the surviving spouse's age as of the spouse's birthday in that year.  For
distribution calendar years after the year of the surviving spouse's death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse's birthday in the calendar year of the
spouse's death, reduced by one for each subsequent calendar year.

(3) If the Participant's surviving spouse is not the Participant's sole
designated beneficiary, the designated beneficiary's remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.

(B) No Designated Beneficiary.  If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant's death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
account balance by the Participant's remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(ii) Death Before Date Distributions Begin:

(A) Participant Survived by Designated Beneficiary.  If the Participant dies
before the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's account balance by the remaining life expectancy of the
Participant's designated beneficiary, determined as provided in section
6.04(e)(i).

(B) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.

(C) Death of Surviving Spouse Before Distributions to Surviving Spouse are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant's surviving spouse is the Participant's sole designated
beneficiary, and the surviving spouse dies before the Plan is required to begin
making distributions to the surviving spouse under Section 6.04(b), this Section
6.04(e)(ii) will apply as if the surviving spouse were the Participant.

VI-4

--------------------------------------------------------------------------------

 

(f) Definitions:  For purposes of applying the required minimum distribution
provisions of this Section 6.04:

(i) “Designated Beneficiary” shall mean the individual who is designated as the
beneficiary under Article VII of the plan and is the designated beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)‑1,
Q&A‑4, of the Treasury regulations.

(ii) “Distribution Calendar Year” shall mean a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant's required
commencement date. For distributions beginning after the Participant's death,
the first distribution calendar year is the calendar year in which distributions
are to begin under section 6.04(b). The required minimum distribution for the
Participant's first distribution calendar year will be made on or before the
Participant's required commencement date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant's required
commencement date occurs, will be made on or before December 31 of that
distribution calendar year.

(iii) “Life Expectancy” shall mean life expectancy as computed by use of the
Single Life Table in Section 1.401(a)(9)‑9 of the Treasury regulations.

(iv) “Participant's Account Balance” shall mean the account balance as of the
last valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year), increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date, and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the plan either in the valuation calendar
year or in the distribution calendar year, if distributed or transferred in the
valuation calendar year.

(g) 2009 Required Minimum Distributions:  A Participant or Beneficiary to whom a
required minimum distribution for 2009 would have been required in accordance
with this Section 6.04 but for the enactment of Code Section 401(a)(9)(H) (“2009
Required Minimum Distributions”) and who would have satisfied that requirement
by receiving distributions that are (1) equal to the 2009 Required Minimum
Distributions or (2) one or more payments in a series of substantially equal
distributions (that include the 2009 Required Minimum Distributions) made at
least annually and expected to last for the life (or life expectancy) of the
Participant, the joint lives (or joint life expectancies) of the Participant and
the Participant’s Designated Beneficiary, or for a period of at least ten years
(“Extended 2009 Required Minimum Distributions”) will not receive those 2009
Required Minimum Distributions unless the Participant or Beneficiary
affirmatively elects, after having been given an opportunity to do so, to
receive such distributions.   For purposes of the direct rollover provisions of
Section 7.07, 2009 Required Minimum Distributions and Extended 2009 Required
Minimum Distributions will be treated as eligible rollover distributions.

VI-5

--------------------------------------------------------------------------------

 

6.05 Cash-Out Distribution:  Subject to the Direct Rollover provisions of
Article VII, the Committee shall make distribution, in advance of the date
provided in Section 6.01 and as provided in this Section 6.05, to a Participant
whose employment with the Employer has been terminated for reasons other than
death, provided that the distribution is made in a lump sum, consists of the
Participant’s entire account (exclusive of any accumulated deductible employee
contributions, within the meaning of Code Section 72(o)(5)(B), for Plan Years
beginning prior to January 1, 1989), and satisfies the following terms and
conditions:

(a) If the Participant’s account is valued at $1,000 or less, the Committee
shall direct the immediate distribution of such account.

(b) If the Participant’s account is valued in excess of $1,000 but not in excess
of $5,000, and unless the Participant elects to have such distribution paid
directly to an eligible retirement plan specified by the Participant in a direct
rollover or to receive the distribution in a lump sum payment, in accordance
with Section 6.05, such cash-out distribution shall be transferred, for the
benefit of the Participant, by direct rollover to an individual retirement plan
designated by the Committee.

(c) If the Participant’s account exceeds $5,000.00, the Participant must consent
to the cash-out distribution in writing.  In addition, as to any cash-out
distribution for which written consent of the Participant is required, as
provided in this Section 6.05(c), if a Participant’s account is subject to
provisions requiring distribution in the form of a qualified joint and survivor
annuity or qualified pre-retirement survivor annuity pursuant to Article VII of
this Plan, the Participant’s spouse, if any, must consent to such a cash-out
distribution in writing as provided in Article VII.  With respect to cash-out
distributions made to a Participant as to whom the qualified joint and survivor
annuity provisions of Article VII do not apply, if the value of the
Participant’s vested account balance derived from Employer and employee
contributions either exceeds $5,000.00 or is a remaining payment under a
selected optional form of payment that exceeded $5,000.00 at the time the
selected payment began, the Participant must consent to the distribution.  

(d) The value of the Participant’s account shall be determined in accordance
with the provisions of Section 5.05.

(e) A cash-out distribution or transfer in accordance with this Section 6.05
shall be made as soon as administratively feasible, subject to the customary
procedures of the Committee, following the date on which the Participant’s
employment terminates, which date shall be deemed to be the Participant’s
benefit entitlement date for purposes of Section 5.05.

6.06 Distribution Pursuant to a Qualified Domestic Relations
Order:  Notwithstanding any other provision of this Plan, the Trustee may make a
distribution at any time as directed pursuant to a domestic relations order,
which has been determined to be a Qualified Domestic Relations Order under
Article XV of this Plan, to an alternate payee without regard to whether the
Participant has separated from service with the Employer or has attained the
earliest retirement age under the Plan.

VI-6